United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   June 9, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 05-10148
                         Summary Calendar



DAVIE HARRISON,

                                    Plaintiff-Appellant,

versus

A. DOMINQUEZ, Doctor; NFN BAXTER; C. C. BELL, Warden;
NFN FILLION; NFN SHORT; K. EVANS, LVN; H. LEDFORD,
Officer; JESSIE CASTILLO, Officer; NFN BEACH, Captain;
NFN GREMSLEY, Nurse; RICHARD J. ROUCH, Gray County
District Attorney; JANIE COCKRELL, DIRECTOR, TEXAS
DEPARTMENT OF CRIMINAL JUSTICE, INSTITUTIONAL DIVISION;
JOE NUNN, Assistant Warden,

                                    Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 2:02-CV-160
                      --------------------

Before JOLLY, DAVIS, and OWEN, Circuit Judges.

PER CURIAM:*

     Davie Harrison, Texas prisoner no. 696677, appeals the

dismissal of his 42 U.S.C. § 1983 action for failure to state a

claim under 28 U.S.C. § 1915(e)(2)(B).   Harrison argues that the

district court erred in dismissing his claim under FED. R. CIV.

P. 12(b)(6) before issuing service of process and that the court


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-10148
                                -2-

used the standard of 28 U.S.C. § 1915.    Harrison’s argument fails

because the district court dismissed his suit pursuant to 28

U.S.C. § 1915 rather than FED. R. CIV. P. 12(b)(6).

     Harrison also contends that defendants Dr. Dominguez and

Nurse Evans failed to provide him with adequate medical care and

that they were deliberately indifferent to his serious medical

needs.

     Harrison has failed to allege facts to establish deliberate

indifference to a serious medical need as is required in order to

proceed under the Eighth Amendment and 42 U.S.C. § 1983.     See

Varnado v. Lynaugh, 920 F.2d 320, 321 (5th Cir. 1991).     Harrison

also argues that the district court erred in declining to

exercise supplemental jurisdiction over his state law claims.

Because the district court dismissed all of Harrison’s federal

claims, the dismissal of the remaining state claims was not an

abuse of discretion.   Bass v. Parkwood Hosp., 180 F.3d 234, 246

(5th Cir. 1999).   The judgment of the district court is AFFIRMED.

Harrison’s motions for a preliminary injunction pending appeal, a

temporary restraining order, and request for relocation are

DENIED.